
	
		II
		112th CONGRESS
		1st Session
		S. 1010
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2011
			Mr. Carper introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the provisions of title 5, United States Code,
		  relating to the methodology for calculating the amount of any Postal surplus or
		  supplemental liability under the Civil Service Retirement System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Postal Operations Sustainment and
			 Transformation Act of 2011.
		IAnnuity and
			 retiree health obligations
			101.Transfer of
			 amounts from the Civil Service Retirement and Disability FundSection 8348(h) of title 5, United States
			 Code, is amended—
				(1)in paragraph (2),
			 by striking subparagraphs (B) and (C) and inserting the following:
					
						(B)(i)The Office
				shall—
								(I)redetermine the Postal surplus or
				supplemental liability as of the close of each of fiscal years 2010 through
				2043, as if this subsection (as amended by the
				Postal Operations Sustainment and
				Transformation Act of 2011) had been in effect since July 1,
				1971; and
								(II)report the results of the
				redetermination for each such fiscal year, including appropriate supporting
				analyses and documentation, to the United States Postal Service on or before
				June 30 of the subsequent fiscal year.
								(ii)If the result of a redetermination
				under clause (i) for a fiscal year is a surplus, that amount shall remain in
				the Fund until distribution is authorized under subparagraph (C).
							(iii)Beginning June 15, 2017, if the
				result of a redetermination under clause (i) is a supplemental liability, the
				Office shall establish an amortization schedule, including a series of annual
				installments commencing on September 30 of the subsequent fiscal year, that
				provides for the liquidation of such liability by September 30, 2043.
							(C)(i)If the result of a
				redetermination under subparagraph (B) for fiscal year 2010, 2011, 2012, 2013,
				2014, 2015, or 2016 is a surplus, that amount, or any part of that amount, may
				be transferred to the Postal Service Retiree Health Benefits Fund.
							(ii)If the result of a redetermination
				under subparagraph (B) for any of fiscal years 2017 through 2043 is a surplus,
				that amount, or any part of that amount, may be transferred to—
								(I)the Postal Service Retiree Health
				Benefits Fund to pay any liability to the United States Postal Service Retiree
				Health Benefits Fund; or
								(II)if all liability to the Postal Service
				Retiree Health Benefits Fund is paid—
									(aa)the Employees' Compensation Fund
				established under section 8147; or
									(bb)the United States Postal Service for
				the repayment of any obligation issued under section 2005 of title 39.
									(iii)Any transfer under clause (i)
				shall be—
								(I)made at the discretion of the Board of
				Governors of the Postal Service in the amount determined by the Board of
				Governors, except the amount may not exceed the amount under section
				8909a(d)(3)(A) remaining to be paid for the applicable fiscal year; and
								(II)credited to the United States Postal
				Service for payment of the amount required under section 8909a(d)(3)(A) for the
				applicable fiscal year.
								(iv)Any transfer under clause (ii)
				shall be—
								(I)made at the discretion of the Board of
				Governors of the Postal Service in the amount determined by the Board of
				Governors;
								(II)if transferred to the Postal Service
				Retiree Health Benefits Fund, credited to the United States Postal Service for
				payment of any liability of the United States Postal Service to the Postal
				Service Retiree Health Benefits Fund for the applicable fiscal year; and
								(III)if transferred to the Employees'
				Compensation Fund established under section 8147, credited to the United States
				Postal Service for payment of any liability of the United States Postal Service
				under chapter 81 for the applicable fiscal year.
								(v)The Board of Governors
				shall—
								(I)provide written notice to the Office of
				any amount to be transferred under this clause, not later than September 15 of
				the fiscal year following the fiscal year for which the Office determines there
				is a Postal surplus; and
								(II)take all actions of the Board under this
				clause by a majority vote.
								(vi)The Office shall transfer any
				amount determined by the Board of Governors to the credit of the United States
				Postal Service in accordance with this
				clause.
							;
				and
				(2)by adding at the
			 end the following:
					
						(4)To the extent
				that a determination under paragraph (1)(A) of the benefits attributable to
				civilian employment with the United States Postal Service is based on the first
				sentence of section 8339(a), such determination shall be made in accordance
				with such sentence and otherwise applicable provisions of law, subject to the
				following:
							(A)The
				average pay used in the case of any individual shall be a single
				amount, determined in accordance with section 8331(4), taking into account the
				rates of basic pay in effect for such individual during the periods of
				creditable service performed by such individual. Nothing in this subsection
				shall be construed to permit or require—
								(i)one determination
				of average pay with respect to service performed with the United States Postal
				Service; and
								(ii)a separate
				determination of average pay with respect to service performed with its
				predecessor entity in function, or any other entity.
								(B)With respect to
				an annuity calculated under section 8339(a), the Office shall calculate the
				portion of such annuity attributable to civilian employment with the United
				States Postal Service which follows any other period of creditable service
				under section 8332 (whether with an entity referred to under subparagraph
				(A)(ii) or otherwise) by—
								(i)determining the
				period of creditable service not attributable to civilian employment with the
				United States Postal Service;
								(ii)adding the
				applicable percentages under section 8339(a) to determine the overall
				percentage earned under section 8339(a) for the period of creditable service
				determined under clause (i);
								(iii)multiplying the
				overall percentage calculated under clause (ii) by the average pay (calculated
				in accordance with subparagraph (A)) to determine the portion of the annuity
				that is not attributable to civilian employment with the United States Postal
				Service; and
								(iv)subtracting the
				portion of the annuity calculated under clause (iii) from the total annuity to
				determine the portion of the annuity attributable to civilian employment with
				the United States Postal Service.
								(C)The calculation
				under subparagraph (B) shall apply to all benefit payments that have been
				issued, or which may be issued on or after the date of enactment of the
				Postal Operations Sustainment and
				Transformation Act of 2011, that are allocable to the portion of
				the annuity attributable to civilian employment with the United States Postal
				Service under subparagraph (B), including benefits payable to individuals who,
				at the time of the calculation, are retired or employees eligible for benefits
				under the Civil Service Retirement System.
							(D)The assets
				allocable to the Postal Fund balance under paragraph (1)(B)(ii) shall be
				adjusted to reflect the allocation required under subparagraph (C) for the
				portion of benefits that are not attributable to civilian employment with the
				United States Postal Service and that were paid before the date of enactment of
				the Postal Operations Sustainment and
				Transformation Act of 2011.
							(E)(i)Except as provided in
				clause (ii), the requirements of subparagraphs (B), (C), and (D) shall not
				require the Office to revise—
									(I)any valuation or other report issued
				before the date of enactment of the Postal
				Operations Sustainment and Transformation Act of 2011; or
									(II)any valuation or report that is issued
				before the date that is 90 days after the date of enactment of the
				Postal Operations Sustainment and
				Transformation Act of 2011.
									(ii)(I)The first actuarial
				valuation issued after the date that is 90 days after the date of enactment of
				the Postal Operations Sustainment and
				Transformation Act of 2011 shall reflect the retroactive
				allocation of all past service liabilities as specified in this paragraph and
				corresponding adjustment of assets.
									(II)Each actuarial valuation
				thereafter shall reflect the subsequent changes in liabilities and
				assets.
									(F)If the Office
				lacks complete data necessary to make a determination required under this
				subsection, the Office shall use its best estimate and shall provide the United
				States Postal Service with a written report describing the method and any
				assumptions used in making the determination.
							(G)(i)Not later than 10 days
				after making any determination under this subsection, the Office shall notify
				the United States Postal Service of the determination.
								(ii)Not later than 30 days after the
				date on which the United States Postal Service receives the notice under clause
				(i), the United States Postal Service may request from the Office all
				supporting documentation reasonable and necessary to review the
				determination.
								(iii)The Office shall respond fully to
				a request under clause (ii) not later than 30 days after the date on which the
				Office receives the request.
								(iv)Not later than 90 days after the
				date on which the United States Postal Service receives the information
				requested under clause (ii), the United States Postal Service may appeal the
				determination of the Office to the Board of Actuaries of the Civil Service
				Retirement System. The Board of Actuaries shall review the computations of the
				Office and may make any adjustment with respect to any such amount which the
				Board determines appropriate. A determination by the Board of Actuaries under
				this paragraph shall be
				final.
								.
				102.Transfer of
			 amounts from the Federal Employees Retirement System
				(a)Postal service
			 surplus or liability based on Federal employees retirement system
			 contributionsSection 8461 of title 5, United States Code, is
			 amended by adding at the end the following:
					
						(o)(1)In this subsection, the
				term Postal surplus or supplemental liability means the estimated
				difference, as determined by the Office, between—
								(A)the actuarial present value of all
				future benefits payable under this chapter from the Fund to current or former
				employees of the United States Postal Service and attributable to civilian
				employment with the United States Postal Service; and
								(B)the sum of—
									(i)the actuarial present value of
				deductions to be withheld from the future basic pay of employees of the United
				States Postal Service currently subject to this chapter under section
				8422;
									(ii)the actuarial present value of the
				future contributions to be made with respect to employees of the United States
				Postal Service currently subject to this chapter under section 8423(a);
									(iii)that portion of the Fund, as of the
				date the Postal surplus or supplemental liability is determined, attributable
				to payments to the System by the United States Postal Service and its
				employees, minus benefit payments attributable to civilian employment with the
				United States Postal Service, plus the earnings on such amounts while in the
				System; and
									(iv)any other appropriate amount, as
				determined by the Office in accordance with generally accepted actuarial
				practices and principles.
									(2)(A)The Office shall
				determine the Postal surplus or supplemental liability as of the close of the
				fiscal year ending September 30, 2010, and for each fiscal year
				thereafter.
								(B)(i)If the result of a
				determination under subparagraph (A) for a fiscal year is a surplus, the amount
				of the surplus shall remain in the System until distribution is authorized
				under this subparagraph.
									(ii)If the result of a determination
				under subparagraph (A) for fiscal year 2010, 2011, 2012, 2013, 2014, 2015,
				2016, or 2017 is a surplus, that amount, or any part of that amount, may be
				transferred to the Postal Service Retiree Health Benefits Fund.
									(iii)If the result of a determination
				under subparagraph (A) for fiscal year 2017, or any fiscal year thereafter, is
				a surplus, that amount, or any part of that amount, may be transferred
				to—
										(I)the Postal Service Retiree Health
				Benefits Fund to pay any liability to the Postal Service Retiree Health
				Benefits Fund; or
										(II)if all liability to the Postal
				Service Retiree Health Benefits Fund is paid—
											(aa)the Employees' Compensation Fund
				established under section 8147; or
											(bb)the United States Postal Service
				for the repayment of any obligation issued under section 2005 of title
				39.
											(iv)Any transfer under clause (ii) shall
				be—
										(I)made at the discretion of the Board of
				Governors of the Postal Service in the amount determined by the Board of
				Governors, except the amount may not exceed the amount under section
				8909a(d)(3)(A) remaining to be paid for the applicable fiscal year; and
										(II)credited to the Postal Service for
				payment of the amount required under section 8909a(d)(3)(A) for the applicable
				fiscal year.
										(v)Any transfer under clause (iii) shall
				be—
										(I)made at the discretion of the Board of
				Governors of the Postal Service in the amount determined by the Board of
				Governors;
										(II)if transferred to the Postal Service
				Retiree Health Benefits Fund, credited to the Postal Service for payment of any
				liability of the Postal Service to the Postal Service Retiree Health Benefits
				Fund for the applicable fiscal year; and
										(III)if transferred to the Employees'
				Compensation Fund established under section 8147, credited to the Postal
				Service for payment of any liability of the Postal Service under chapter 81 for
				the applicable fiscal year.
										(vi)The Board of Governors shall—
										(I)provide written notice to the Office
				of any amount to be transferred under this subparagraph not later than
				September 15 of the fiscal year following the fiscal year for which the Office
				determines there is a Postal surplus; and
										(II)take all actions of the Board under
				this subparagraph by a majority vote.
										(vii)The Office shall transfer any
				amount determined by the Board of Governors to the credit of the Postal Service
				in accordance with this subparagraph.
									(C)(i)Beginning June 15,
				2017, if the result of a determination under subparagraph (A) is a supplemental
				liability, the Office shall establish an amortization schedule, including a
				series of annual installments commencing on September 30 of the subsequent
				fiscal year, which provides for the liquidation of such liability over 30
				years.
									(ii)An amortization schedule under this
				subparagraph shall be established in accordance with generally accepted
				actuarial practices and principles, with interest computed at the rate used in
				the then most recent valuation of the System.
									(iii)The United States Postal Service
				shall pay each amount required under an amortization schedule under this
				subparagraph to the Office, not later than the date scheduled by the
				Office.
									(3)Notwithstanding any other provision
				of law, the amount of any payment under any other subsection of this section
				that is based upon the amount of the supplemental liability shall be computed
				disregarding the portion of the supplemental liability that the Office
				determines will be liquidated by payments under this subsection.
							(4)(A)Not later than 10 days
				after making a determination under paragraph (2), the Office shall notify the
				United States Postal Service of the determination.
								(B)Not later than 30 days after the date
				on which the United States Postal Service receives the notice under
				subparagraph (A), the United States Postal Service may request from the Office
				all supporting documentation reasonable and necessary to review the
				determination.
								(C)The Office shall respond fully to a
				request under subparagraph (B) not later than 30 days after the date on which
				the Office receives the request.
								(D)Not later than 90 days after the date
				on which the United States Postal Service receives the information requested
				under subparagraph (B), the United States Postal Service may appeal the
				determination of the Office to the Board of Actuaries of the Civil Service
				Retirement System. The Board of Actuaries shall review the computations of the
				Office and may make any adjustment with respect to any such amount which the
				Board determines appropriate. A determination by the Board of Actuaries under
				this subsection shall be
				final.
								.
				103.Calculating
			 the Postal Service Retiree Health Benefits fund liability on long-term funding
			 basisSection 8909a(d)(4) of
			 title 5, United States Code, is amended to read as follows:
				
					(4)Computations under this subsection
				shall be—
						(A)made consistent with the entry-age
				normal cost method; and
						(B)based on—
							(i)the economic assumptions used in
				determining the Postal surplus or supplemental liability under section 8348(h)
				of this title, except that a different discount rate may be applied if
				necessary to reflect the experience of the Postal Service Retiree Health
				Benefits Fund; and
							(ii)such other assumptions, including
				a health care cost trend rate, as the Board of Actuaries of the Civil Service
				Retirement System determine
				appropriate.
							.
			104.Reporting of
			 data based on assumptions of Board of ActuariesSection 3654(b)(2) of title 39, United
			 States Code, is amended by adding at the end the following: The Office
			 shall at a minimum provide data that are based on the assumptions set by the
			 Board of Actuaries of the Civil Service Retirement System and used in the
			 actuarial valuation of the Postal Service’s annuity and postretirement health
			 obligations under sections 8348 and 8909a..
			IIPostal Service
			 restructuring
			201.Postal
			 policySection 101(b) of title
			 39, United States Code, is amended—
				(1)by striking a maximum degree
			 of; and
				(2)by striking
			 where post offices and all that follows through a
			 deficit.
				202.Specific
			 powers of the United States Postal ServiceSection 404(d)(2) of title 39, United States
			 Code, is amended—
				(1)by redesignating
			 subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively;
				(2)by inserting
			 before subparagraph (B), as so redesignated, the following:
					
						(A)shall give
				primary consideration to whether such closing or consolidation is consistent
				with the intent of Congress, as stated in section 101(b), that the Postal
				Service shall provide effective and regular postal services to rural areas,
				communities, and small towns;
						;
				and
				(3)in subparagraph
			 (B), as so redesignated—
					(A)by striking
			 clause (iii); and
					(B)by redesignating
			 clauses (iv) and (v) as clauses (iii) and (iv), respectively.
					203.Expansion of
			 retail alternatives
				(a)In
			 generalThe United States Postal Service shall develop a plan for
			 the expansion of retail alternatives to post offices, such as—
					(1)self-service
			 kiosks;
					(2)vending
			 machines;
					(3)the
			 Internet;
					(4)Postal Service
			 employees or contractors on delivery routes; and
					(5)contract postal
			 units.
					(b)ContentsIn
			 developing the plan under subsection (a), the Postal Service shall—
					(1)where possible,
			 provide for an increase in customers’ access to postal services;
					(2)consider the
			 impact of any decisions on small communities and rural areas; and
					(3)ensure
			 that—
						(A)postal service
			 continues in small communities and rural areas after implementation of the
			 plan; and
						(B)community input
			 is solicited where otherwise required by Federal law.
						(c)Submission of
			 planNot later than 90 days after the date of enactment of this
			 Act, the United States Postal Service shall—
					(1)submit the plan
			 developed under subsection (a) to the Committee on Homeland Security and
			 Governmental Affairs of the Senate and the Committee on Oversight and
			 Governmental Reform of the House of Representatives; and
					(2)make the plan
			 available to the public.
					(d)Report on
			 progressEach of the first 5 years after the date of enactment of
			 this Act, the Postmaster General shall include in the annual report under
			 section 2402 of title 39, United States Code, an update on the progress made in
			 implementing the plan under this section.
				204.Service
			 standardsNot later than 1
			 year after the date of enactment of this Act, the United States Postal Service
			 shall exercise its authority under section 3691 of title 39, United States
			 Code, to establish service standards for market-dominant products that
			 guarantee Postal Service customers a degree of access to postal services that
			 is consistent with—
				(1)the obligations of the United States Postal
			 Service under section 101(b) of title 39, United States Code, as amended by
			 this Act; and
				(2)the contents of the plan developed under
			 section 203 of this Act.
				205.No limitation
			 on changes in frequency of mail deliveryNotwithstanding any other provision of law,
			 the United States Postal Service shall exercise its authority under section
			 3691 of title 39, United States Code, to adjust the frequency of the delivery
			 of market-dominant products.
			206.Time limits
			 for consideration of service changesSection 3661 of title 39, United States
			 Code, is amended by striking subsections (b) and (c) and inserting the
			 following:
				
					(b)Proposed
				changes for market-Dominant products
						(1)Submission of
				proposalIf the Postal Service determines that there should be a
				change in the nature of postal services relating to market-dominant products
				that will generally affect service on a nationwide or substantially nationwide
				basis, it shall submit a proposal to the Postal Regulatory Commission
				requesting an advisory opinion on the change.
						(2)Advisory
				opinionUpon receipt of a proposal under paragraph (1), the
				Postal Regulatory Commission shall—
							(A)provide an
				opportunity for public comment on the proposal; and
							(B)not later than 90
				days after the date of receipt, issue an advisory opinion.
							(3)Response to
				opinionThe Postal Service shall submit to the President and to
				Congress a response to the advisory opinion issued under paragraph (2),
				including any recommendations contained therein.
						(4)Action on
				proposalThe Postal Service may take action regarding a proposal
				submitted under paragraph (1)—
							(A)on or after the
				date that is 30 days after the date on which the Postal Service submits the
				response required under paragraph (3); or
							(B)after the date
				described in paragraph (2)(B), if—
								(i)the Postal
				Regulatory Commission fails to issue an advisory opinion on or before the date
				described in paragraph (2)(B); and
								(ii)the action is
				not otherwise prohibited under Federal
				law.
								.
			IIIEnhanced
			 commercial flexibility
			301.Cooperation
			 with other agenciesSection
			 411 of title 39, United States Code, is amended in the first sentence by
			 striking and the Government Printing Office inserting ,
			 the Government Printing Office, and agencies and other units of State and local
			 governments.
			302.Wine and beer
			 shipping
				(a)Mailability
					(1)Nonmailable
			 articlesSection 1716(f) of title 18, United States Code, is
			 amended by striking mails and inserting mails, except to
			 the extent that the mailing is allowable under section 3001(p) of title
			 39.
					(2)IntoxicantsSection
			 1154(a) of title 18, United States Code, is amended, by inserting or,
			 with respect to the mailing of wine or malt beverages, to the extent allowed
			 under section 3001(p) of title 39 after mechanical
			 purposes.
					(b)RegulationsSection
			 3001 of title 39, United States Code, is amended by adding at the end the
			 following:
					
						(p)(1)Wine or malt beverages
				shall be considered mailable if mailed—
								(A)by a licensed winery or brewery, in
				accordance with applicable regulations under paragraph (2); and
								(B)in accordance with the law of the
				State, territory, or district of the United States where the addressee or duly
				authorized agent takes delivery.
								(2)The Postal Service shall prescribe
				such regulations as may be necessary to carry out this subsection, including
				regulations providing that—
								(A)the mailing shall be by a means
				established by the Postal Service to ensure direct delivery to the addressee or
				a duly authorized agent at a postal facility;
								(B)the addressee (and any duly authorized
				agent) shall be an individual at least 21 years of age, and shall present a
				valid, government-issued photo identification at the time of delivery;
								(C)the wine or malt beverages may not be
				for resale or other commercial purpose; and
								(D)the winery or brewery involved
				shall—
									(i)certify in writing to the
				satisfaction of the Postal Service, through a registration process administered
				by the Postal Service, that the mailing is not in violation of any provision of
				this subsection or regulation prescribed under this subsection; and
									(ii)provide any other information or
				affirmation that the Postal Service may require, including with respect to the
				prepayment of State alcohol beverage taxes.
									(3)For purposes of this
				subsection—
								(A)a winery shall be considered to be
				licensed if it holds an appropriate basic permit issued—
									(i)under the Federal Alcohol
				Administration Act; and
									(ii)under the law of the State in
				which the winery is located; and
									(B)a brewery shall be considered to be
				licensed if—
									(i)it possesses a notice of
				registration and bond approved by the Alcohol and Tobacco Tax and Trade Bureau
				of the Department of the Treasury; and
									(ii)it is licensed to manufacture and
				sell beer in the State in which the brewery is
				located.
									.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 earlier of—
					(1)the date on which
			 the Postal Service issues regulations under section 3001(p) of title 39, United
			 States Code, as amended by this section; and
					(2)120 days after
			 the date of enactment of this Act.
					303.Preserving
			 volume
				(a)Modern rate
			 regulationSection
			 3622(c)(10) of title 39, United States Code, is amended by striking
			 subparagraph (A) and inserting the following:
					
						(A)result in
				compliance by the applicable class of mail with the standard under paragraph
				(2);
				and
						.
				(b)New products
			 and transfers of products between the market-Dominant and competitive
			 categories of mailSection 3642(d) of title 39, United States
			 Code, is amended—
					(1)in subsection
			 (d), by adding at the end the following:
						
							(3)Timing of
				reviewThe Postal Regulatory Commission shall issue a final
				decision on any request to add, transfer, or remove—
								(A)a market-dominant
				product or competitive product of general applicability, not later than 45 days
				after the date of the filing of the request; and
								(B)a competitive
				product that is not of general applicability, not later than 15 days after the
				date of the filing of the request.
								;
				and
					(2)in subsection
			 (e)—
						(A)in paragraph (2),
			 by striking the period at the end and inserting ; or;
						(B)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and
			 adjusting the margins accordingly;
						(C)by striking
			 unless it and inserting the following: unless—
							
								(1)it
								;
				and
						(D)by adding at the
			 end the following:
							
								(2)the Postal
				Regulatory Commission has failed to issue a final decision under subsection (d)
				before the date required under subsection
				(d)(3).
								.
						304.Non-postal
			 products and services
				(a)Specific
			 powersSection 404 of title 39, United States Code, is
			 amended—
					(1)in subsection
			 (a)—
						(A)by redesignating
			 paragraphs (6) through (8) as paragraphs (7) through (9), respectively;
			 and
						(B)by inserting
			 after paragraph (5) the following:
							
								(6)to provide other
				services that are not postal services, as defined in section 102(5),
				after—
									(A)the Postal
				Regulatory Commission—
										(i)makes a
				determination under section 3642 that the provision of such services utilizes
				the processing, transportation, delivery, retail network, or technology of the
				Postal Service in a manner that is consistent with the public interest and that
				does not create unfair competition;
										(ii)publishes the
				notice required under section 3642(d)(1) with respect to the determination;
				and
										(iii)classifies each
				such service as a market-dominant product, competitive product, experimental
				product, or new product, as required under chapter 36 of title 39, United
				States Code;
										;
				and
						(2)in subsection
			 (e)(1), by inserting before the period at the end the following: ,
			 except that the term nonpostal service shall not include any
			 service that may be offered pursuant to specific authority in this title or
			 pursuant to other statutory authority.
					IVMiscellaneous
			 provisions
			401.Arbitration;
			 labor disputesSection
			 1207(c)(2) of title 39, United States Code, is amended—
				(1)by inserting
			 (A) after (2);
				(2)by striking the
			 last sentence and inserting The arbitration board shall render a
			 decision not later than 45 days after the date of its appointment.;
			 and
				(3)by adding at the
			 end the following:
					
						(B)In rendering a decision under this
				paragraph, the arbitration board shall consider such relevant factors
				as—
							(i)the financial condition of the
				Postal Service;
							(ii)the flexibilities and restrictions
				in the rate system established under the Postal Accountability and Enhancement
				Act (Public Law 109–435; 120 Stat. 3198), and the amendments made by that Act;
				and
							(iii)the requirement related to pay
				and compensation comparability under section 1003(a) of this
				title.
							.
				402.Revised reporting
			 requirementSection 3652(a) of
			 title 39, United States Code, is amended by striking 90 days after the
			 end of each year and inserting the next January 15 after the end
			 of each year.
			403.Delegation of
			 authoritySection 402 of title
			 39, United States Code, is amended to read as follows:
				
					402.Delegation of
				authority
						(a)Delegation
				permittedThe Board of Governors may delegate the authority
				vested in it, including the powers, duties, and obligations specifically vested
				in the Governors, to the Postmaster General under such terms, conditions, and
				limitations, including the power of redelegation, as it deems desirable.
						(b)CommitteesThe
				Board may establish such committees of the Board, and delegate such powers to
				any committee, as the Board determines appropriate to carry out its functions
				and duties.
						(c)Other
				provisionsDelegations to the Postmaster General or committees
				shall be consistent with other provisions of this title, shall not relieve the
				Board of full responsibility for the carrying out of its duties and functions,
				or for ensuring that the Postmaster General complies with all applicable
				provisions of law, and shall be revocable by the Governors in their exclusive
				judgment.
						.
			404.Contract
			 disputesSection 7101(8) of
			 title 41, United States Code, is amended—
				(1)in subparagraph
			 (C), by striking and at the end;
				(2)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(E)the United States
				Postal Service and the Postal Regulatory
				Commission.
						.
				
